           Case 1:19-cr-00175-DAD-BAM Document 44 Filed 11/23/20 Page 1 of 3


1    Douglas C. Foster SBN# 205674
     Law Office of Douglas C. Foster
2    139 W, El Portal Dr; Suite D
     Merced, California 95348
3    Telephone (209) 691-7280
     Facsimile (209) 691-7290
4

5
     Attorney for Defendant EMMANUELLE PADILLA
6

7

8
                                UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11

12
     THE UNITED STATES OF AMERICA,                  )     Case No. 1:19-CR-00175-DAD
13                                                  )
                             Plaintiff,             )
14                                                  )     STIPULATION AND ORDER
                   vs.                              )     RELEASING DEFENDANT ON PRE-
15                                                  )
     EMMANUELLE PADILLA,                            )     TRIAL SERVICES SUPERVISION
16                                                  )
                             Defendant.             )
17                                                  )
                                                    )
18
            The sentencing hearing having been continued due to the defendant having been accepted
19
     to the Central Valley Teen Challenge inpatient treatment facility located in Reedley, California,
20

21   the defendant shall be released on Monday, November 23, 2020 to an authorized representative

22   of the Central Valley Teen Challenge Program. The defendant is ordered to appear for
23
     sentencing on November 29, 2021.
24
            The defendant is therefore released on Pretrial Services Supervision under the following
25
     terms and conditions:
26

27

28




                                            RELEASE ORDER
                                                    -1-
        Case 1:19-cr-00175-DAD-BAM Document 44 Filed 11/23/20 Page 2 of 3


1    1. He must report to and comply with the rules and regulations of the Pretrial Services
2
        Agency;

3
     2. He must report as directed to the Pretrial Services Agency on the first working day
        following his release from custody;
4
     3. He must participate in the substance abuse treatment program at Teen Challenge inpatient
5       facility, and comply with all the rules and regulations of the program. He must remain at
6
        the inpatient facility until released by the pretrial services officer; A responsible party,
        approved by Pretrial Services, must escort you to all required court hearings and escort
7       you back to the inpatient facility upon completion of the hearing;
8    4. He must cooperate in the collection of a DNA sample;
9    5. He must restrict his travel to Eastern District of California unless otherwise approved in
        advance by the pretrial services officer;
10
     6. He must not apply for or obtain a passport or any other travel documents during the
11
        pendency of this case;
12
     7. He must not possess, have in his residence, or have access to a firearm/ammunition,
13      destructive device, or other dangerous weapon; additionally, he must provide written
        proof of divestment of all firearms/ammunition currently under his control;
14
     8. He must refrain from any use of alcohol or any use of a narcotic drug or other controlled
15
        substance without a prescription by a licensed medical practitioner; and he must notify
16      Pretrial Services immediately of any prescribed medication(s). However, medicinal
        marijuana prescribed and/or recommended may not be used;
17
     9. He must submit to drug and/or alcohol testing as approved by the pretrial services officer.
18
        He must pay all or part of the costs of the testing services based upon his ability to pay, as
19      determined by the pretrial services officer;
20   10. He must report any contact with law enforcement to his pretrial services officer within 24
         hours;
21
     11. Upon successful completion of Teen Challenge je must reside at an address approved by
22
         Pretrial Services and he must not change his residence or absent himself from this
23       residence for more than 24 hours without the prior approval of the pretrial services
         officer;
24
     12. Upon completion of the residential program, he must participate in a program of medical
25
         or psychiatric treatment, including treatment for drug or alcohol dependency, as approved
26       by the pretrial services officer. He must pay all or part of the costs of the counseling
         services based upon your ability to pay, as determined by the pretrial services officer.
27

28




                                          RELEASE ORDER
                                                  -2-
          Case 1:19-cr-00175-DAD-BAM Document 44 Filed 11/23/20 Page 3 of 3


1      13. His release on bond will be delayed until November 23, 2020 at 8:00 a.m. to a
2
           representative of the Central Valley Teen Challenge Program for transportation directly
           to Teen Challenge.
3

4
     IT IS SO STIPULATED BY:
5

6         Dated: 11/20/20                       __________________/s/____________________
                                                Douglas C. Foster
7                                               LAW OFFICES OF DOUGLAS C. FOSTER
                                                Attorneys for Emmanuelle Padilla
8

9
          Dated: 11/20/20                       ________________/s/______________________
10                                              Stephanie Stokman
                                                ASSISTANT UNITED STATES ATTORNEY
11

12
                                               ORDER
13

14   IT IS SO ORDERED.
15
       Dated:    November 20, 2020
16                                                  UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28




                                          RELEASE ORDER
                                                  -3-
